Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the RCE filed on 03/09/2021.  
The information disclosure statement/s (IDS/s) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Applicant has amended claims 1, 4, 12, 14, 16, 21 & 22.
Refer to the Notice of allowance sent on 12/23/2020 for the cancelation of claims 3, 5, 17, 18 & 23.
Claims 1, 2, 4, 6-16 and 19-22 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been re-opened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been received and entered in the case.  
Allowable Subject Matter
Claims 1, 2, 4, 6-16 and 19-22 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claims 1 & 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “controlling the duration comprising: determining the duration of the on-time pulse in response to a period of the request signal from a previous cycle, and using a frequency to on-time converter”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2, 4 and 6-15, claims 2, 4 and 6-15 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 19-22, claims 19-22 depend from claim 16, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusions
While The closest prior art, Liu et al. disclose a method of converting power comprising
a primary controller and a secondary controller, receiving a feedback signal at the secondary controller, the feedback signal representative of an output of the power converter; generating a request signal in response to the feedback signal; receiving the request signal at the primary controller; generating a primary drive signal in response to the request signal; controlling a power switch at an input of the power converter with the primary drive signal; and controlling a duration of an on-time pulse of the primary drive signal, Liu et al. is silent on the “controlling the duration comprising: determining the duration of the on-time pulse in response to a period of the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839